DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al. (“Dahlberg”) (U.S. Patent Application Publication Number 2017/0109104) and Ikeda et al. (“Ikeda”) (U.S. Patent Application Publication Number 2008/0088867).
Regarding Claims 1, 11, and 13, Dahlberg discloses an information processing apparatus (Figure 3, item 108a) being capable of extending functions by installing an extension application (Figure 3, item 300) as an add-in, the information processing apparatus comprising: 
a controller including at least one processor (Figure 2, item 202) and at least one memory (Figure 2, item 206), the controller being configured to: 
store and manage setting data of each application (paragraph 0068); 
import setting data of an application (e.g., firmware located within package 300) of another device (i.e., the retrieved firmware may be applicable to a plurality of printers) in the information processing apparatus; and
activate an extension application that the information processing apparatus has (paragraphs 0069, 0071, and 0073).
Dahlberg does not expressly disclose activating the extension application after the setting data has been imported in the information processing apparatus, and replace setting data of the extension application with the imported setting data in accordance with having received an editing instruction via an editing screen for editing the setting data of the extension application,
wherein, when the setting data is imported, the extension application is not activated and the setting data of the extension application is not replaced with the imported setting data.
In the same field of endeavor (e.g., printer configuration techniques), Ikeda teaches activating (i.e., running) the extension application (Figure 6, item S101, paragraph 0057; i.e., a program that has been newly installed) after the setting data has been imported (Figure 6, item S105) in the information processing apparatus, and replace setting data (Figure 7, item S208) of the extension application with the imported setting data (paragraph 0059; i.e., any available user settings that were available on another MFP can be imported and replace the existing/current settings) in accordance with having received an editing instruction (Figure 7, item S206) via an editing screen (Figures 2 and 11, item 12, paragraph 0041) for editing the setting data of the extension application (paragraph 0068; i.e., the imported setting data may be edited and accepted by the user via the confirmation screen),
wherein, when the setting data is imported, the extension application is not activated (paragraph 0057; i.e., the newly installed program is not said to be running/activated yet, but rather simply “installed”) and the setting data of the extension application is not replaced with the imported setting data (Figure 7, item S208, paragraphs 0059 and 0069-0070; i.e., the setting data is only replaced after the user confirms on the confirmation screen, rather than when the setting data is first imported [at step S105]; further, one of ordinary skill in the art would recognize that the newly-installed program would only be run/activated after the appropriate used settings are imported/saved).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Ikeda’s teachings of printer configuration techniques with the teachings of Dahlberg, for the purpose of allowing a particular user to seamlessly use different printers on a network.

Regarding Claim 2, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not within a setting range based on the configuration information of the information processing apparatus and the differing setting value is a numerical value, converts the differing setting value to a lower limit value or an upper limit value in accordance with whether the differing setting value is smaller than the lower limit value or larger than the upper limit value of the setting range (paragraphs 0049 and 0059).

Regarding Claim 3, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not a value that is able to be set based on the configuration information of the information processing apparatus, converts the differing setting value into a default setting value (paragraph 0069).

Regarding Claim 4, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and the screen includes the setting value resulting from the conversion by the converting unit (paragraph 0068).
Regarding Claim 5, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and, in a case where the differing setting value is not included in setting items that can be set based on the configuration information of the information processing apparatus, the screen does not include the setting item (paragraphs 0068-0069).

Regarding Claim 6, Ikeda teaches wherein the information processing apparatus has a native program and a virtual machine that is a module that interprets and executes a program that controls the extension application, and the native program and the virtual machine operate on an OS (operating system) (paragraph 0012; i.e., the examiner takes Official Notice that virtual machines commonly operate on an OS).
Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See MPEP § 2144.03(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for modifying imported setting data.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “the timing at which the modifications are made to the setting information is the same as the timing when the program has been installed. Furthermore, Ikeda does not describe whether the program is activated or not when the setting information is received in step S105.” Response, pages 7-8. The examiner cannot agree. As stated in the § 103 rejection above, the examiner has equated the actual running of the newly-installed program as equivalent to the claimed “activation”.  Ikeda teaches that the newly-installed program is only installed (but not actually running/activated) when the setting data is imported. See Ikeda, Figure 6, item S101 and paragraph 0057. Ikeda teaches that the setting data is only replaced after the user confirms to do so on the confirmation screen, rather than when the setting data is first imported. See id. at Figure 6, item S105. Further, one of ordinary skill in the art would recognize that the newly-installed program would only be run/activated after the appropriate/desired used settings are imported/saved. Accordingly, it can be seen that Ikeda does in fact teach the argued feature.
Therefore, the claims stand as previously rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186